     Case 2:19-cv-10048-JAK-AS Document 40 Filed 08/13/20 Page 1 of 2 Page ID #:513




1
2
                                                                         8/13/2020
3
4
5
6
7
8                               UNITED STATES DISTRICT COURT
9                              CENTRAL DISTRICT OF CALIFORNIA
10
11
       STUDENT DEBT CRISIS,                         No. 2:19-cv-10048-JAK (JASx)
12
                  Plaintiff,
13                                                  ORDER RE PLAINTIFF’S MOTION
                         v.                         FOR LEAVE TO FILE
14                                                  SUPPLEMENTAL INFORMATION
       CONSUMER FINANCIAL                           (DKT. 39)
15     PROTECTION BUREAU, KATHLEEN
16     KRANINGER, in her official capacity as
       Director of the Consumer Financial
17     Protection Bureau,
18
                  Defendants.
19
20
21
22
23
24
25
26
27
28
                                                1
     Case 2:19-cv-10048-JAK-AS Document 40 Filed 08/13/20 Page 2 of 2 Page ID #:514




1          Based on a review of Plaintiff’s Motion for Leave to File Supplemental
2    Information (the “Motion” (Dkt. 39)), sufficient good cause has been shown for the
3    requested relief. Therefore, the Motion is GRANTED. Plaintiff shall file the
4    Supplemental Information lodged as Exhibit A to the Declaration of Michael C.
5    Martinez in Support of Plaintiff’s Motion for Leave to File Supplemental Information

6    (the “Supplemental Information” (Dkt. 39-3)) on or before August 18, 2020.

7
           IT IS SO ORDERED.
8
9
10   Dated: August 13, 2020         _________________________________
11                                       John A. Kronstadt
                                         United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
